Citation Nr: 0825328	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-18 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from May 1964 to September 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA),  Regional Office (RO), 
in New Orleans, Louisiana, which denied the above claim.

In January 2007, the veteran and his spouse testified before 
a Veterans Law Judge at the RO.  A transcript of the hearing 
has been associated with the veteran's claims file.  In May 
2007, this case was remanded by the Board for additional 
development.

This matter was returned to the Board, however, as the 
Veterans Law Judge that had conducted the January 2007 
personal hearing was no longer with the Board, by letter 
dated in April 2008, the Board notified the veteran that he 
could elect to be scheduled for an additional hearing before 
a Veterans Law Judge who would be adjudicating the claim on 
appeal.  In a reply dated in April 2008, the veteran 
indicated that he did not wish to appear at an additional 
hearing. 


FINDING OF FACT

The veteran is unable to secure and follow substantially 
gainful employment as a result of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU due to service-
connected disabilities have been met.  38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.15, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the veteran, or be of assistance to 
this inquiry.

In the decision below, the Board grants the claim of 
entitlement to a TDIU.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

TDIU

The veteran seeks a total rating on the basis of individual 
unemployability.  Having carefully considered the veteran's 
contentions in light of the evidence of record and the 
applicable law, the Board finds that the weight of such 
evidence is in approximate balance and the claim will be 
granted on this basis.  38 U.S.C.A § 5107(b) (West 2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993) (Observing that under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

In order to establish a TDIU, there must be an impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.  The law provides that a 
total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2007).  A total disability rating 
may also be assigned on an extraschedular basis, pursuant to 
the procedures set forth in 38 C.F.R. § 4.16(b), for veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in section 4.16(a).  Marginal employment shall not 
be considered substantially gainful employment.  38 C.F.R. § 
4.16(a).

Service connection is in effect for the veteran's post-
traumatic stress disorder (PTSD), rated as 50 percent 
disabling; coronary artery disease, status post coronary 
artery bypass, congestive heart failure associated with 
diabetes mellitus, type II, rated as 30 percent disabling; 
diabetes mellitus, type II, associated with herbicide  
exposure, rated as 20 percent disabling; peripheral 
neuropathy of the left lower extremity, associated with 
diabetes mellitus, type II, rated as 10 percent disabling; 
peripheral neuropathy of the right lower extremity, 
associated with diabetes mellitus, type II, rated as 10 
percent disabling; peripheral neuropathy of the left upper 
extremity, associated with diabetes mellitus, type II, rated 
as 10 percent disabling; peripheral neuropathy of the right 
upper extremity, associated with diabetes mellitus, type II, 
rated as 10 percent disabling; and erectile dysfunction 
associated with diabetes mellitus, type II, rated as 
noncompensable.  The veteran is also receiving special 
monthly compensation under 38 U.S.C.A. § 1114, subsection (k) 
and 38 C.F.R. § 3.350(a) for the loss of use of a creative 
organ.  The veteran has a combined disability rating for 
compensation of 80 percent, effective June 12, 2003.  Thus, 
the veteran meets the minimum schedular requirements for a 
TDIU under 38 C.F.R. § 4.16(a).

However, the evidence must still approximate a finding that 
the veteran is unable to pursue a substantially gainful 
occupation due to the service-connected disabilities.  Thus, 
the issue is whether the evidence is near to balance (i.e., 
that supporting the claim and opposing the claim is nearly 
approximately the same) that the veteran's service-connected 
disabilities prevent him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a TDIU, the record must reflect some 
factor, which takes this case outside the norm.  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran is in receipt of disability benefits by the 
Social Security Administration  which found him unable to 
work due to the service-connected diabetic polyneuropathy and 
coronary artery disease.  While the RO correctly noted that 
the laws applicable to the Social Security Administration are 
different, its findings as to the severity of the disability 
are nonetheless evidence indicative of the veteran's 
vocational capacity.

Although an unpublished decision, and therefore one of non-
binding effect upon VA and the Board, Pierce v. West, No. 97- 
7067 (Fed. Cir. Mar. 16, 1998) is illustrative.  There, the 
differences between the Social Security Administration's laws 
and those of VA included the fact that the Social Security 
Administration did not inquire, as did VA, of the source of 
the claimant's disorder.  Instead, the Social Security 
Administration was principally concerned with whether the 
claimant's disorder rendered him unable to work - a relevant 
consideration in this matter.

Here, the record is in approximate balance as to this 
critical question.  The record indicates that totality of the 
veteran's service-connected disabilities demonstrate that the 
veteran is unable to maintain substantially gainful 
employment. 

The veteran contends that he is unable to work due to his 
service-connected disabilities. During his January 2007 
Travel Board hearing, the veteran indicated that he had been 
employed as a news reporter, but that his disabilities had 
required that he reduce his work to part-time and to 
eventually cease working all together.

A letter from B. Vance, the marketing manager at the 
veteran's place of employment, received by the Board in 
January 2007, shows that the veteran had to leave his 
position in December 2006 for health reasons.

A VA PTSD examination report dated in August 2007 shows that 
the veteran's psychological symptoms resulted in the 
endorsement of anxiety, panic attacks, depression, insomnia, 
crying spells, anhedonia, and nightmares.  Racing thoughts, 
as well as anger control problems exhibited towards his wife 
were noted.  The veteran denied having any hallucinations or 
delusions, but described passive suicidal ideation.  The 
examiner indicated that the veteran could have some 
difficulty because of his mood instability functioning in an 
employment situation.  

The examiner reiterated that the veteran continued to 
experience frequent nightmares, irritability, a desire to 
isolate, emotional distress including depression, as well as 
passive suicidal ideation and an argumentative nature.  A 
Global Assessment of Functioning (GAF) score of 50 was 
assigned, which is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF rating is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  The 
examiner opined that the veteran was not unemployable 
strictly based on his PTSD.

A VA peripheral neuropathy examination report dated in August 
2007 shows that the veteran had a diagnosis of peripheral 
neuropathy of the upper and lower extremities, bilaterally, 
due to his diabetes mellitus.  This was said to result in 
nerve dysfunction, but no significant effects on his 
occupation.

A VA diabetes mellitus examination report dated in August 
2007 shows that the veteran was diagnosed with diabetes 
mellitus.  The examiner opined that the veteran's service-
connected disabilities of diabetes and coronary artery 
disease with mild left ventricular dysfunction did prevent 
his employability in physical or strenuous occupations.  The 
examiner also opined that the veteran's service-connected 
diabetes mellitus, coronary artery disease, peripheral 
neuropathy, and erectile dysfunction, did not prevent 
employability in sedentary occupations.  The examiner also 
indicated that the August 2007 VA PTSD examination report 
should be consulted as to the impact of his service-connected 
PTSD on his employability.

As noted above, a Social Security Administration Disability 
Determination And Transmittal form, dated in March 2006, 
shows that as of November 2005, the veteran was disabled as a 
result of diabetic polyneuropathy and chronic ischemic heart 
disease.

Based on a review of the relevant evidence relating to the 
service-connected disabilities discussed above, and giving 
the benefit of the doubt to the veteran, the Board finds that 
the competent medical evidence of record supports that the 
veteran is precluded from engaging in substantially gainful 
employment as a result of his service-connected disabilities.  
The veteran's diabetes mellitus and coronary artery disease 
clearly prevent employability in physical or strenuous 
occupations.  While the diabetes mellitus, coronary artery 
disease, peripheral neuropathy, and erectile dysfunction, 
alone do not prevent employability in sedentary occupations, 
the Board finds that when coupled with the serious impairment 
in occupational functioning produced by the PTSD, the veteran 
cannot be deemed capable of anything more than marginal 
employment, and cannot be considered capable of maintaining 
substantially gainful employment.

While the Board recognizes that the veteran has been able to 
perform some work over the preceding years, this work has 
been intermittent and subject to periods without a flare-up 
of symptoms.  As noted above, the ability to work 
sporadically or obtain marginal employment is not 
substantially gainful employment.  See Moore, 1 Vet. App. at 
358.

There can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany, 9 Vet. App. at 519; 
Brown, 5 Vet. App. at 421.


ORDER

A TDIU is granted, subject to the statutes and regulations 
governing the payment of monetary awards.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


